ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Reasons for Allowance
Claims 1 – 4, 7 – 11 and 14 - 16 are allowed in light of the Patent Board Decision filed on May 3, 2021. 
The following is an Examiner’s statement of reasons for allowance: The Patent Trial and Appeal Board reversed the Examiner’s rejection of Claims 1 – 4, 7 – 11 and 14 – 16 under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Breuer, Aichi, and Kanzaki. Accordingly, claims 1 – 4, 7 – 11 and 14 - 16 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian T. Pendleton, can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Susan E. Hodges/Primary Examiner, Art Unit 2425